Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 18, 2022 in response to the Office Action of November 29, 2021 is acknowledged and has been entered. Claims 11, 14 and 18 are amended to correct minor informalities.
The rejections to claims 1, 3-11 and 13-20 under 35 U.S.C. 103 are now withdrawn after reconsideration in view of Applicant’s arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 07, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 11 and 18 in regard to the features of “determining a gating time offset based on the computed time and operating the MR imaging device to perform a gated MR imaging sequence using rating times defined as 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 11-13 of the response filed on January 18, 2022, which Examiner agrees with.
Dependent claims 3-10, 13-17 and 19-20 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793